Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant's election with traverse of Group I (claims 1-4 and 8-20) in the reply filed on 25 November 2020 is acknowledged.  
The traversal is on the ground(s) that two-way distinctness and undue search burden on the examiner to search all the groups has not been shown.  This is not found persuasive for the following reasons:
 As previously noted, Invention I does not require a sequencing device, which, as noted in the claims of invention II, comprises multiple components which are not related to the kit of Invention I, wherein these components implement a configuration to accommodate nucleotide flows and to accommodate detection of nucleic acids.
 Therefore, the inventions of Groups I and II are considered to have a separate status in the art in view of their different classification, have acquired a separate status in the art due to their recognized divergent subject matter, require a different field of search and the prior art applicable to one invention would not likely be applicable to another invention.
 Therefore, the restriction is maintained.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 November 2020.

 Claims 1-4 and 8-20 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Brenner
Claim 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20060177833).
Brenner teaches composition of oligonucleotide tags (e.g. para 0009, pg. 2) generated from combinatorial joining of subsequences, i.e. “word” tags, that are successively coupled by ligation to a substrate (i.e. polynucleotide fragment) in individual reaction vessels. The ligation products are pooled and ligated another “word” tag in a different reaction vessel. Brenner teaches that the reaction vessels may be individual wells of a multiwell plate (e.g. word tags as 
Brenner teaches embodiments for providing combinatorial tags that are generated by combining different tag subsequences, i.e. “word” tags, that are at least 8 nucleotides in length and comprising combination of two or more subsequences, wherein each subsequence differs from each other. Furthermore, Brenner teaches embodiments wherein these word tags differ in length (e.g. para 0009,pg. 2; para 0042,pg. 7-8; para 0060,pg. 10; claim 13).
Furthermore, Brenner teaches collections of oligonucleotide tags wherein sequential tagging subsequences, i.e. “words”, are not repeated (e.g. para 0041, pg. 7). Brenner teaches these tags are attached by ligation or hybridization and may include spacer sequences (e.g. para 0042-para 0065, pg. 7-11).  Furthermore, Brenner teaches a scheme for generating sequential subsequences that do not repeat, wherein two different groups, Language A and Language B, each comprising discriminable “di-words”, are combined such that tags differ between the two groups by at least 2, 3 or 4 bases out of a 5 base tag. Brenner teaches this technique results in a possible 16 million combinatorial tags derived from combinations of Language A and Language B (e.g. para 0066-0067, pg. 11).
 Furthermore, Brenner teaches their combinatorial tags are used for tagging target nucleic acids for analytical operations, such as sequencing (e.g. para 0039, pg. 7; para 0075-0076, pg. 13).
Therefore, as Brenner teaches composition of combinatorial tags,  Brenner renders obvious the limitations: a kit for use with a nucleic acid sequencing instrument, the kit comprising: a plurality of containers each containing an oligonucleotide comprising a claim 1. 
Regarding the limitation: the potential combinatorial barcode sequences being synchronized in flow space based on a predetermined order of nucleotide flows as recited in claim 1:
Brenner does not expressly teach that tag subsequences are combined by a method as recited in the above limitation to form a combinatorial tag.
However, this limitation is considered a product by process limitation. 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS:
“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable

F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was
directed to a novolac color developer. The process of making the developer was
allowed. The difference between the inventive process and the prior art was the addition
of metal oxide and carboxylic acid as separate ingredients instead of adding the more
expensive pre-reacted metal carboxylate. The product-by-process claim was rejected
because the end product, in both the prior art and the allowed process, ends up
containing metal carboxylate. The fact that the metal carboxylate is not directly added,
but is instead produced in-situ does not change the end product.).
 Therefore, as the structure of combinatorial tags taught by Brenner meets the structural requirements of a combinatorial tag made by any process, including that recited in the above limitation, the teaching of Brenner render this limitation obvious.
Regarding the limitation: each of the oligonucleotides configured to be incorporated into a polynucleotide to be sequenced (e.g. para 0039, pg. 7) as required by claim 1:
This limitation is interpreted to require structural features that would allow incorporation into a target nucleic acid.
 Therefore, as Brenner teaches their combinatorial tags are used to tag target nucleic acids target nucleic acids for analytical operations, such as sequencing (e.g. para 0039, pg. 7; para 0075-0076,pg. 13), Brenner render this limitation obvious.
As Brenner teaches techniques to generate oligonucleotide tags that do not repeat, Brenner renders obvious claim 2. 
Furthermore, as Brenner teaches embodiment of “word” tags joined together to form a combinatorial tag  (e.g. para 0005-0007,pg. 1; para 0010, para 0014,pg. 2; para 0036-0037, pg. claim 3.
Furthermore, as Brenner teaches an embodiment comprising two groups, Language A and Language B, wherein combinatorial tags between these groups differ by 2 and 3 bases (e.g. para 0066-0067, pg. 11), Brenner renders obvious claim 4.
Furthermore, as Brenner teaches an embodiment comprising a possible 16 million combinatorial tags derived from combinations of Language A and Language B (e.g. para 0066-0067, pg. 11), Brenner renders obvious claim 8.
Furthermore, as Brenner teaches embodiments comprising multiple groups “word” tags to form combinatorial tags (e.g. para 0061-0067, pg. 10-11), Brenner renders obvious claims 9 and 10.
Regarding claims 11-20:
Brenner teaches embodiments for providing combinatorial tags that are generated by combining different tag subsequences, i.e. “word” tags, that are at least 8 nucleotides in length and comprising combination of two or more subsequences, wherein each subsequence differs from each other. Furthermore, Brenner teaches embodiments wherein these word tags differ in length (e.g. para 0009, pg. 2; para 0042, pg. 7-8; para 0060, pg. 10; claim 13).
 Furthermore, Brenner teaches multiple embodiments comprising generating combinatorial tags using different combinations of groups of tag subsequences, i.e. “word” tags (e.g. combinations as in para 0061-0067, pg. 11; para 0089-0103, pg. 14-16; Fig. 1B and 5).

 Furthermore, these parameters are considered result-effective variables. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, these parameters are not considered inventive.
 Therefore, although Brenner does not expressly teach the examples recited in claims 11-20, it would be obvious to a person ordinary skill in the art that the specific types of nucleotides in each sequence motif and the number of iterations that are implemented to design a barcode sequence would be user’s choice, as this premise is supported by the teachings of Brenner.
Therefore, claims 11-20 are made obvious over Brenner.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Examiner, Art Unit 1639